                                           Case 3:17-cv-05688-SK Document 68 Filed 08/13/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FABIAN JOHNSON,                                   Case No. 17-cv-05688-SK
                                   8                     Plaintiff,
                                                                                           ORDER REGARDING FURTHER
                                   9             v.                                        CASE MANAGEMENT CONFERENCE
                                  10     CHIU, et al.,
                                                                                           Regarding Docket No. 67
                                  11                     Defendants.

                                  12          The parties filed a joint case management statement for the upcoming further case
Northern District of California
 United States District Court




                                  13   management conference in which they state the wrong date for the conference. The further case

                                  14   management conference is on August 26, 2019, not August 19, 2019. Moreover, in the case

                                  15   management statement, Defendants request that certain named defendants be dismissed, but do not

                                  16   propose any deadline for them to move for their dismissal.

                                  17          Therefore, the Court HEREBY ORDERS that the parties file an updated further case

                                  18   management conference after August 14, 2019, but no later than August 19, 2019, in which they

                                  19   include an update on the settlement conference and propose a deadline for Defendants to file a

                                  20   stipulation or motion to address the issues raised in their case management statement filed on

                                  21   August 12, 2019.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 13, 2019

                                  24                                                   ______________________________________
                                                                                       SALLIE KIM
                                  25                                                   United States Magistrate Judge

                                  26
                                  27

                                  28
